Exhibit 10.3

 

[FORM OF WARRANT]

 

Warrant Certificate No.           

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS.
SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY
SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

Effective Date:          , 2017

Expiration Date:           , 2019

 

HYPERDYNAMICS CORPORATION

 

WARRANT TO PURCHASE COMMON STOCK

 

Hyperdynamics Corporation, a Delaware corporation (the “Company”), for value
received on the Effective Date set forth above, hereby issues to
                           (the “Holder”) this Warrant (the “Warrant”) to
purchase                shares (as from time to time adjusted as hereinafter
provided) (each such share a “Warrant Share” and all such shares being the
“Warrant Shares”) of the Company’s Common Stock (as defined below), at the
Exercise Price (as defined below), as adjusted from time to time as provided
herein, on or before the Expiration Date set forth above, all subject to the
following terms and conditions.

 

This Warrant is one of a series of Warrants of like tenor being issued to
Subscribers in the Company’s private offering (the “Offering”) of units
consisting of shares of Series A Preferred Stock and Warrants in accordance
with, and subject to, the terms and conditions described in the Subscription
Agreement entered into by and between the Company and each Subscriber set forth
on the signature pages affixed thereto (the “Subscription Agreement”).
Capitalized terms used herein without definition have the meanings ascribed to
them in the Subscription Agreement.

 

As used in this Warrant,

 

(i)                                     “Business Day” means any day other than
Saturday, Sunday or any other day on which commercial banks in the City of New
York, New York, are authorized or required by law or executive order to close;

 

--------------------------------------------------------------------------------


 

(ii)                                  “Common Stock” means the common stock of
the Company, $0.001 par value per share, including any securities issued or
issuable with respect thereto or into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event;

 

(iii)                               “Common Stock Equivalents” means any
securities of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock.

 

(iv)                              “Exercise Price” means $3.00 per share of
Common Stock, subject to adjustment as provided herein;

 

(v)                                 “Trading Day” means any day on which the
primary national or regional stock exchange on which the Common Stock is listed,
or if not so listed, the OTC Markets, if quoted thereon, is open for the
transaction of business; and

 

(vi)                              “Affiliate” means any person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, a person, as such terms are used and construed in
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

1.                                      DURATION AND EXERCISE OF WARRANTS

 

(a)                                 Exercise Period.  The Holder may exercise
this Warrant in whole or in part on any Business Day on or before 5:00 P.M.,
Eastern Time, on the Expiration Date, at which time this Warrant shall become
void and of no value.

 

(b)                                 Exercise Procedures.

 

(i)                                     While this Warrant remains outstanding
and exercisable in accordance with Section 1(a), the Holder may exercise this
Warrant in whole or in part at any time and from time to time by:

 

(A)                               delivery to the Company of a duly completed
and executed copy of the notice of exercise attached as Exhibit A (the “Notice
of Exercise”);

 

(B)                               surrender of this Warrant to the Secretary of
the Company at its principal offices or at such other office or agency as the
Company may specify in writing to the Holder; and

 

(C)                               payment of the then-applicable Exercise Price
per share multiplied by the number of Warrant Shares being purchased upon
exercise of the Warrant (such amount, the “Aggregate Exercise Price”) made in
the form of cash, or by certified check,

 

2

--------------------------------------------------------------------------------


 

wire transfer, bank draft or money order payable in lawful money of the United
States of America.

 

(ii)                                  Upon the exercise of this Warrant in
compliance with the provisions of this Section 1(b), and except as limited
pursuant to Section 1(b)(iii), the Company shall promptly issue and cause to be
delivered to the Holder a certificate for the Warrant Shares purchased by the
Holder.  Each exercise of this Warrant shall be effective immediately prior to
the close of business on the date (the “Date of Exercise”) that the conditions
set forth in Section 1(b) have been satisfied, as the case may be.  Upon
delivery of each of the items set forth in Section 1(b)(i), the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.

 

(iii)                               Notwithstanding the foregoing provisions of
this Section 1(b), the Holder may not exercise this Warrant if and to the extent
that such exercise would require the Company to issue a number of shares of
Common Stock in excess of its authorized but unissued shares of Common Stock,
less all amounts of Common Stock that have been reserved for issue upon the
conversion or exercise of all outstanding Common Stock Equivalents.  If the
Company does not have the requisite number of authorized but unissued shares of
Common Stock to permit the Holder to exercise this Warrant, then the Company
shall use commercially reasonable efforts to obtain the necessary stockholder
consent to increase the authorized number of shares of Common Stock to permit
such Holder to exercise this Warrant pursuant to Section 1(b)(i).

 

(c)                                  Partial Exercise.  This Warrant shall be
exercisable, either in its entirety or, from time to time, for part only of the
number of Warrant Shares referenced by this Warrant; provided, that any such
partial exercise must be for an integral number of Warrant Shares. If this
Warrant is exercised in part, the Company shall issue, at its expense, a new
Warrant, in substantially the form of this Warrant, referencing such reduced
number of Warrant Shares that remain subject to this Warrant.

 

(e)                                  Disputes.  In the case of a dispute as to
the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares, the Company shall promptly issue to the Holder the number of
Warrant Shares that are not disputed and resolve such dispute in accordance with
Section 15.

 

2.                                      ISSUANCE OF WARRANT SHARES

 

(a)                                 The Company covenants that all Warrant
Shares will, upon issuance in accordance with the terms of this Warrant, be
(i) duly authorized, fully paid and non-assessable, and (ii) free from all
liens, charges and security interests, with the exception of claims arising
through the acts or omissions of any Holder and except as arising from
applicable Federal and state securities laws.

 

(b)                                 The Company shall register this Warrant upon
records to be maintained by the Company for that purpose in the name of the
record holder of such Warrant from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner thereof

 

3

--------------------------------------------------------------------------------


 

for the purpose of any exercise thereof, any distribution to the Holder thereof
and for all other purposes.

 

(c)                                  The Company will not, by amendment of its
certificate of incorporation, by-laws or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Warrant and in the taking of all action necessary or appropriate in order
to protect the rights of the Holder to exercise this Warrant, or against
impairment of such rights.

 

3.                                      ADJUSTMENTS OF EXERCISE PRICE, NUMBER
AND TYPE OF WARRANT SHARES

 

(a)                                 General. The Exercise Price and the number
of shares purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time upon the occurrence of certain events described in
this Section 3(a); provided, that notwithstanding the provisions of this
Section 3, the Company shall not be required to make any adjustment if and to
the extent that such adjustment would require the Company to issue a number of
shares of Common Stock in excess of its authorized but unissued shares of Common
Stock, less all amounts of Common Stock that have been reserved for issue upon
the conversion or exercise of all outstanding or Common Stock Equivalents.  If
the Company does not have the requisite number of authorized but unissued shares
of Common Stock to make any adjustment, the Company shall use its commercially
reasonable efforts to obtain the necessary stockholder consent to increase the
authorized number of shares of Common Stock to make such an adjustment pursuant
to this Section 3(a).

 

(i)                                     Subdivision or Combination of Stock. In
case the Company shall at any time subdivide (whether by way of stock dividend,
stock split or otherwise) its outstanding shares of Common Stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of Warrant Shares
shall be proportionately increased, and conversely, in case the outstanding
shares of Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased and the number of Warrant Shares shall be
proportionately decreased.  The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).

 

(ii)                                  Dividends in Stock, Property,
Reclassification. If at any time, or from time to time, the holders of Common
Stock (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received or become entitled to receive,
without payment therefor:

 

(A)                               any Common Stock Equivalents, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or

 

4

--------------------------------------------------------------------------------


 

(B)                               additional stock or other securities or
property (including cash) by way of spin-off, split-up, reclassification,
combination of shares or similar corporate rearrangement (other than shares of
Common Stock issued as a stock split or adjustments in respect of which shall be
covered by the terms of Section 3(a)(i) above),

 

then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.  The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).

 

(iii)                               Reorganization, Reclassification,
Consolidation, Merger or Sale. If any recapitalization, reclassification or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of its assets or other transaction shall be effected in such a
way that holders of Common Stock shall be entitled to receive stock, securities
or other assets or property (an “Organic Change”), then lawful and adequate
provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable assuming the full exercise of the rights represented
by this Warrant. In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
assets thereafter deliverable upon the exercise hereof. To the extent necessary
to effect the foregoing provisions, the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock of
record shall be entitled to exchange their shares for securities, cash, or other
property delivered upon such Organic Change; provided, that the

 

5

--------------------------------------------------------------------------------


 

failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to exercise this Warrant during the
10-day period commencing on the date of such notice to the effective date of the
event triggering such notice.  In any event, the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.

 

(b)                              Adjustment of Exercise Price upon Issuance of
Additional Shares of Common Stock.  In the event the Company shall at any time
prior to the Expiration Date issue Additional Shares of Common Stock, as defined
below, without consideration or for a consideration per share less than the
Exercise Price in effect immediately prior to such issue, then the Exercise
Price shall be reduced, concurrently with such issue, to a price (calculated to
the nearest cent) determined by multiplying such Exercise Price by a fraction,
(A) the numerator of which shall be (1) the number of shares of Common Stock
outstanding immediately prior to such issue plus (2) the number of shares of
Common Stock which the aggregate consideration received or to be received by the
Company for the total number of Additional Shares of Common Stock so issued
would purchase at such Exercise Price; and (B) the denominator of which shall be
the number of shares of Common Stock outstanding immediately prior to such issue
plus the number of such Additional Shares of Common Stock so issued; provided
that, (i) for the purpose of this Section 3(b), all shares of Common Stock
issuable upon conversion or exchange of Common Stock Equivalents outstanding
immediately prior to such issue shall be deemed to be outstanding, and (ii) the
number of shares of Common Stock deemed issuable upon conversion or exchange of
such outstanding Common Stock Equivalents shall be determined without giving
effect to any adjustments to the conversion or exchange price or conversion or
exchange rate of such Common Stock Equivalents resulting from the issuance of
Additional Shares of Common Stock that is the subject of this calculation.  For
purposes of this Warrant, “Additional Shares of Common Stock” shall mean all
shares of Common Stock and all Common Stock Equivalents issued by the Company
after the Effective Date, other than: (i) shares of Common Stock issued or
issuable upon conversion or exchange of any Common Stock Equivalent outstanding
on the Effective Date; (ii) shares of Common Stock issued or issuable upon
exercise of the Warrants or the Placement Agent Warrants; (iii) shares of Common
Stock or Common Stock Equivalents issued or issuable by reason of a dividend,
stock split, split-up or other distribution on shares of Common Stock that is
covered by Sections 3(a)(i) through 3(a)(iii) above; (iv) shares of Common Stock
or Common Stock Equivalents issued in a registered public offering under the
Securities Act; (v) shares of Common Stock or Common Stock Equivalents issued or
issuable pursuant to the acquisition of another entity or business by the
Company by merger, purchase of substantially all of the assets or other
reorganization or pursuant to a joint venture or technology license agreement,
but not including a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities; (vi) shares of Common Stock or Common Stock
Equivalents issued or issuable to officers, directors and employees of, or
consultants to, the Company pursuant to stock grants, option plans, purchase
plans or other employee stock incentive programs or arrangements approved by the
Board of Directors, or upon exercise of options or warrants granted to such
parties pursuant to any such plan or arrangement; (vii) any securities issued or
issuable by the Company pursuant to the Subscription Agreements; and
(viii) securities

 

6

--------------------------------------------------------------------------------


 

issued to financial institutions, institutional investors or lessors in
connection with credit arrangements, equipment financings, lease arrangements or
similar transactions, in the aggregate not exceeding ten percent (10%) of the
number of shares of Common Stock outstanding at any time.

 

(c)                                  Certificate as to Adjustments. Upon the
occurrence of each adjustment or readjustment pursuant to this Section 3, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to each Holder of this Warrant a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Company shall
promptly furnish or cause to be furnished to such Holder a like certificate
setting forth: (i) such adjustments and readjustments; and (ii) the number of
shares and the amount, if any, of other property which at the time would be
received upon the exercise of the Warrant.

 

(d)                                 Certain Events. If any event occurs as to
which the other provisions of this Section 3 are not strictly applicable but the
lack of any adjustment would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, or if strictly applicable would not fairly protect the purchase
rights of the Holder under this Warrant in accordance with the basic intent and
principles of such provisions, then the Company’s Board of Directors will, in
good faith and subject to applicable law, make an appropriate adjustment to
protect the rights of the Holder; provided, that no such adjustment pursuant to
this Section 3(d) will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 3.

 

4.                                      TRANSFERS AND EXCHANGES OF WARRANT AND
WARRANT SHARES

 

(a)                                 Registration of Transfers and Exchanges.
Subject to Section 4(c), upon the Holder’s surrender of this Warrant, with a
duly executed copy of the Form of Assignment attached as Exhibit B, to the
Secretary of the Company at its principal offices or at such other office or
agency as the Company may specify in writing to the Holder, the Company shall
register the transfer of all or any portion of this Warrant. Upon such
registration of transfer, the Company shall issue a new Warrant, in
substantially the form of this Warrant, evidencing the acquisition rights
transferred to the transferee and a new Warrant, in similar form, evidencing the
remaining acquisition rights not transferred, to the Holder requesting the
transfer.

 

(b)                                 Warrant Exchangeable for Different
Denominations. The Holder may exchange this Warrant for a new Warrant or
Warrants, in substantially the form of this Warrant, evidencing in the aggregate
the right to purchase the number of Warrant Shares, which may then be purchased
hereunder, each of such new Warrants to be dated the date of such exchange and
to represent the right to purchase such number of Warrant Shares as shall be
designated by the Holder. The Holder shall surrender this Warrant with duly
executed instructions regarding such re-certification of this Warrant to the
Secretary of the Company at its principal offices or at such other office or
agency as the Company may specify in writing to the Holder.

 

(c)                                  Restrictions on Transfers. This Warrant may
not be transferred at any time without (i) registration under the Securities Act
or (ii) an exemption from such registration and a written

 

7

--------------------------------------------------------------------------------


 

opinion of legal counsel addressed to the Company that the proposed transfer of
the Warrant may be effected without registration under the Securities Act, which
opinion will be in form and from counsel reasonably satisfactory to the Company.

 

(d)                                 Permitted Transfers and Assignments. 
Notwithstanding any provision to the contrary in this Section 4, the Holder may
transfer, with or without consideration, this Warrant or any of the Warrant
Shares (or a portion thereof) to the Holder’s Affiliates (as such term is
defined under Rule 144 of the Securities Act) without obtaining the opinion from
counsel that may be required by Section 4(c)(ii), provided, that the Holder
delivers to the Company and its counsel certification, documentation, and other
assurances reasonably required by the Company’s counsel to enable the Company’s
counsel to render an opinion to the Company’s Transfer Agent that such transfer
does not violate applicable securities laws.

 

5.                                      MUTILATED OR MISSING WARRANT CERTIFICATE

 

If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.

 

6.                                      PAYMENT OF TAXES

 

The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.

 

7.                                      FRACTIONAL WARRANT SHARES

 

No fractional Warrant Shares shall be issued upon exercise of this Warrant. Upon
the full exercise of this Warrant, the Company, in lieu of issuing any
fractional Warrant Share, shall round up the number of Warrant Shares issuable
to nearest whole share.

 

8.                                      NO STOCK RIGHTS AND LEGEND

 

No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as

 

8

--------------------------------------------------------------------------------


 

provided herein), or to receive dividends or subscription rights or otherwise
(except as provide herein).

 

Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 UNDER THE
SECURITIES ACT, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (C) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF
EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

9.                                      REGISTRATION RIGHTS

 

The Holder shall be entitled to the registration rights with respect to the
Warrant Shares set forth in, and subject to the conditions of, the Registration
Rights Agreement.

 

10.                               NOTICES

 

All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the Holder at the address,
facsimile number, or e-mail address furnished by the registered Holder to the
Company in accordance with the Subscription Agreement by and between the Company
and the Holder or, if the registered Holder is not the original purchaser of
this Warrant, then as provided in the Form of Assignment delivered to the
Company pursuant to Section 4(a) in connection with the assignment of this
Warrant to such Holder, or if to the Company, to it at:

 

Hyperdynamics Corporation

12012 Wickchester Lane, Suite 475

 

9

--------------------------------------------------------------------------------


 

Houston, TX 77079

Attn: Chief Financial Officer

Facsimile Number: +1-713-353-9421

Telephone Number: +1-713-353-9400

E-mail Address:

 

(or to such other address, facsimile number, or e-mail address as the Holder or
the Company as a party may designate by notice to the other party in accordance
with this Section 10) with a copy to

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attn: Barrett S. DiPaolo

Facsimile Number: (212) 259-8200

Telephone Number: (212) 259-7300

E-mail Address: bdipaolo@ckrlaw.com

 

11.                               SEVERABILITY

 

If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

12.                               BINDING EFFECT

 

This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.

 

13.                               SURVIVAL OF RIGHTS AND DUTIES

 

This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.

 

14.                               GOVERNING LAW; JURISDICTION

 

This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.  Subject to Section 15 below, each of the Company
and the Holder hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in New York County, New York, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of

 

10

--------------------------------------------------------------------------------


 

any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.

 

15.                               DISPUTE RESOLUTION

 

In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company or the Holder (as the
case may be) shall submit the disputed determinations or arithmetic calculations
(as the case may be) via facsimile or e-mail (i) within two (2) Trading Days
after receipt of the applicable notice giving rise to such dispute to the
Corporation or the Holder (as the case may be), or (ii) if no notice gave rise
to such dispute, at any time after the Holder learned of the circumstances
giving rise to such dispute. If the Holder and the Company are unable to agree
upon such determination or calculation of the Exercise Price or the Warrant
Shares within three Business Days of such disputed determination or arithmetic
calculation being submitted, then the Company shall within five (5) Business
Days, submit in writing(a) the disputed determination of the Exercise Price to
an independent, reputable investment bank selected by the Company and approved
by the Holder, or (b) the disputed arithmetic calculation of the Warrant Shares
to the Company’s independent certified public accountant. The Company shall
cause at its expense the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations; provided that, if such
disputed determination or arithmetic calculation being submitted by the Holder
is determined to be incorrect, then the expense of the investment bank or the
accountant shall be the responsibility of the Holder. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be final,
binding and conclusive upon the parties thereto.

 

16.                               NOTICES OF RECORD DATE

 

Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.

 

11

--------------------------------------------------------------------------------


 

17.                               RESERVATION OF SHARES

 

The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.

 

18.                               HEADINGS

 

The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.

 

19.                               AMENDMENT AND WAIVERS

 

Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holders of a majority of the Warrant Shares issuable upon exercise of the
Warrants.

 

20.                               NO THIRD PARTY RIGHTS

 

This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.

 

 

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Raymond C. Leonard

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)

 

To HYPERDYNAMICS CORPORATION:

 

The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder,                     full shares of Hyperdynamics
Corporation common stock issuable upon exercise of the Warrant and delivery of
$          (in cash as provided for in the foregoing Warrant) and any applicable
taxes payable by the undersigned pursuant to such Warrant.

 

The undersigned requests that certificates for such shares be issued in the name
of:

 

 

(Please print name, address and social security or federal employer
identification number (if applicable))*

 

If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:

 

 

(Please print name, address and social security or federal employer

identification number (if applicable))*

 

 

Name of Holder (print):

 

 

(Signature):

 

 

(By:)

 

 

(Title:)

 

 

Dated:

 

 

--------------------------------------------------------------------------------

*                                         If Warrant Shares are to be issued in
any name other than that of the registered Holder of the Warrant, then the
Holder must include an opinion of counsel, reasonably satisfactory to the
Company, to the effect that such issuance complies with all applicable
securities laws.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED,                                     hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:

 

Name of Assignee
(and social security or federal employer
identification number (if applicable))

 

Address

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.

 

 

Name of Holder (print):

 

 

(Signature):

 

 

(By:)

 

 

(Title:)

 

 

Dated:

 

 

--------------------------------------------------------------------------------